 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PRINCIPAL LIFE INSURANCE                            No. 1:19-cv-00147-DAD-SKO
      COMPANY,
12
                      Plaintiff,
13        vs.                                             ORDER TO SHOW CAUSE WHY
                                                          SANCTIONS SHOULD NOT BE IMPOSED
14    RAYMOND CALLOWAY, et al.,                           FOR PLAINTIFF’S FAILURE TO COMPLY
                                                          WITH ORDERS OF THE COURT
15                    Defendants.
                                                          ORDER VACATING MANDATORY
16                                                        SCHEDULING CONFERENCE
17                                                        (Docs. 15, 20, 21)
18

19
                                                     ORDER
20
             On June 4, 2019, the Court continued the mandatory scheduling conference to September
21
     12, 2019, as all defendants had not yet appeared in the case. (Doc. 15.) The Court also directed
22
     Plaintiff to file, by no later than September 5, 2019, proof of service or a status report indicating
23

24   whether Plaintiff intends to continue to prosecute this case against the un-served defendants. (Id.)

25   Plaintiff failed to filed proofs of service or a status report as to all defendants by that date.
26           On July 16, 2019, Plaintiff filed a waiver as to one defendant, Fannie M. Beard, which was
27
     stricken because the docket text reflected a waiver by an “Edna S. Kersting” who is not a party to
28
 1   the case. (See Doc. 18.) The Court ordered Plaintiff to re-file the waiver of service, but Plaintiff
 2   failed to follow the court’s directive and did not re-file the waiver. (See id.)
 3
              On September 6, 2019, the Court continued the scheduling conference to October 24, 2019,
 4
     as all defendants still had not appeared in the case. (Doc. 21.) The Court also noted that Plaintiff
 5
     had neither filed proofs of service of the complaint on Defendants Bernice English, J.D. Florence,
 6

 7   Jr., and the Estate of Geneva Perkins, nor sought entry of default judgment against non-appearing

 8   Defendants Raymond Calloway and Esther M. Lee. (Id.) Accordingly, the Court ordered Plaintiff,

 9   on or before October 17, 2019, to file either (1) proofs of service and requests for entry of default,
10
     as applicable, for the above-identified defendants, or (2) a status report indicating whether Plaintiff
11
     intends to continue to prosecute this case against these defendants. (Id.) To date, Plaintiff has not
12
     filed proofs of service, requests for entry of default, or a status report as to any of the above-
13
     identified defendants.
14

15            In light of Plaintiff’s pattern of non-compliance with court orders, by no later than

16   November 1, 2019, Plaintiff shall file a written response to this Order to Show Cause why
17   sanctions should not issue for its failure to comply with the Court’s orders of June 4, 2019,
18
     July 16, 2019, and September 6, 2019. The scheduling conference currently set for October 24,
19
     2019, is VACATED, to be re-set, if appropriate.
20
              Failure to comply with this order shall be grounds for the imposition of sanctions on
21

22   any and all counsel as well as any party or parties who cause non-compliance with this order.

23

24   IT IS SO ORDERED.
25
     Dated:     October 22, 2019                                    /s/   Sheila K. Oberto             .
26                                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                                         2
